EXHIBIT 10.4
 
CATERPILLAR INC.
SUPPLEMENTAL EMPLOYEES’
INVESTMENT PLAN


(Amended and Restated as of June 1, 2009)


 

--------------------------------------------------------------------------------

ARTICLE I - DEFINITIONS
 
1.1
General

 
1.2
Construction

 
ARTICLE II - ELIGIBILITY AND PARTICIPATION
 
2.1
Existing Participants

 
2.2
New Participants

 
ARTICLE III - DEFERRAL CREDITS AND MATCHING CREDITS
 
3.1
Credits Ceased

 
3.2
Deferral Credits

 
3.3
Matching Credits

 
ARTICLE IV - VESTING
 
4.1
Vesting

 
ARTICLE V - INVESTMENT OF ACCOUNTS
 
5.1
Adjustment of Accounts

 
5.2
Investment Direction.

 
5.3
Special Company Stock Fund Provisions.

 
5.4
Application to Beneficiaries

 
ARTICLE VI - DISTRIBUTIONS
 
6.1
General Right to Receive Distribution

 
6.2
Amount of Distribution

 
6.3
Form of Distribution.

 
6.4
Timing of Distribution.

 
6.5
Payment Upon Death.

 
6.6
Scheduled Distributions

 
6.7
Unscheduled Distributions

 
ARTICLE VII - SPIN-OFF TO SDCP
 
7.1
General

 
7.2
Amounts Spun-Off

 
7.3
Allocation of Amounts

 
7.4
Deferral Elections

 
7.5
Effective Date of Spin-Off

 
ARTICLE VIII - ADMINISTRATION OF THE PLAN
 
8.1
General Powers and Duties

 
8.2
Certain Exercise of Discretion Prohibited

 
8.3
Claims Procedures

 
ARTICLE IX - AMENDMENT
 
9.1
Amendment

 
9.2
Effect of Amendment

 
9.3
Termination

 
ARTICLE X - GENERAL PROVISIONS
 
10.1
Participant’s Rights Unsecured

 
10.2
No Guaranty of Benefits

 
10.3
No Enlargement of Employee Rights

 
10.4
Section 409A.

 
10.5
Spendthrift Provision

 
10.6
Domestic Relations Orders

 
10.7
Incapacity of Recipient

 
10.8
Successors

 
10.9
Limitations on Liability

 
10.10
Conflicts

--------------------------------------------------------------------------------


 
 

CATERPILLAR INC.
SUPPLEMENTAL EMPLOYEES’ INVESTMENT PLAN
PREAMBLE
 
Effective October 14, 1987, Caterpillar Inc. (the “Company”) established the
Caterpillar Inc. Supplemental Employees’ Investment Plan (the “Plan”).  The Plan
has been amended and/or restated on a number of occasions.  By the execution of
this document, the Company hereby amends and restates the Plan in its entirety,
effective as of June 1, 2009.
 
 
ARTICLE I
DEFINITIONS
 
1.1           General.  When a word or phrase appears in the Plan with the
initial letter capitalized, and the word or phrase does not begin a sentence,
the word or phrase shall be a term defined in this Article I, unless a clearly
different meaning is required by the context in which the word or phrase is used
or the word or phrase is defined for a limited purpose elsewhere in the Plan
document:
 
 
(a)           “401(k) Plan” means the Caterpillar 401(k) Plan, as amended or any
successor to such plan.
 
 
(b)           “Adopting Affiliate” means any Affiliate that has been authorized
by the Company to adopt the Plan and which has adopted the Plan.  All Affiliates
that adopted the Plan on or before the Effective Date and that had not
terminated such adoption shall continue to be Adopting Affiliates but no
Affiliate that was not an Adopting Affiliate as of the Effective Date shall be
permitted to adopt the Plan.
 
 
(c)           “Affiliate” means a parent business that controls, or a subsidiary
business that is controlled by, the Company.
 
 
(d)           “Base Pay” means the base salary paid to a Participant as
determined in accordance with the established pay practices of the Company and
Adopting Affiliates.  Base Pay shall include any lump-sum base salary adjustment
and any variable base pay.
 
 
(e)           “BFC” means the Benefit Funds Committee of the Company, which is
the committee formed by resolution of the Board of Directors of the Company, and
which has the responsibility and authority to ensure the proper operation and
management of the financial aspects of the 401(k) Plan.
 
 
(f)           “Board” means the Board of Directors of the Company, or any
authorized committee of the Board.
 
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.
 
 
(h)           “Company” means Caterpillar Inc., and, to the extent provided in
Section 10.8 (Successors) below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.
 
 
(i)           “Company Stock” means common stock issued by the Company.
 
 
(j)           “Company Stock Fund” means the Investment Fund described in
Section 5.3 (Special Company Stock Fund Provisions).
 
 
(k)           “Deferral Credits” means the deferral credits allocated to a
Participant in accordance with Section 3.2 (Deferral Credits).
 
 
(l)           “Director” means the Company’s Director of Compensation +
Benefits.
 
 
(m)           “Disability” or “Disabled” means that a Participant is “totally
and permanently disabled” and eligible to receive long-term disability benefits
pursuant to the terms and provisions of the long-term disability plan sponsored
by the Company or an Affiliate in which the Participant participates.
 
 
(n)           “Effective Date” means March 25, 2007.
 
 
(o)           “Eligible Pay” means Base Pay minus any deferral credits made
pursuant to the Caterpillar Inc. Deferred Employees’ Investment Plan.
 
 
(p)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time, and any regulations promulgated thereunder.
 
 
(q)           “Investment Fund” means the notional investment funds established
by the terms of the Plan pursuant to Article V (Investment of Accounts).
 
 
(r)           “Matching Credits” means the matching credits allocated to a
Participant in accordance with Section 3.3 (Matching Credits).
 
 
(s)           “Participant” means an employee of the Company or any Adopting
Affiliate who had satisfied the eligibility requirements for participation in
the Plan as of the Effective Date and who, as of such date, has amounts credited
to his accounts under this Plan.
 
 
(t)           “Plan” means the Caterpillar Inc. Supplemental Employees’
Investment Plan, as set forth herein and as it may be amended from time to time.
 
 
(u)           “Plan Administrator” means the Director.
 
 
(v)           “Plan Year” means the calendar year.
 
 
(w)           “Post-1996 Deferrals” means the Deferral Credits made by a
Participant on and after January 1, 1997 and before January 1, 2005 (including
the earnings/losses thereon).
 
 
(x)           “Post-2004 Deferrals” means the Deferral Credits and Matching
Credits made by a Participant on and after January 1, 2005 determined pursuant
to Section 7.2 (Amounts Spun-Off).
 
 
(y)           “SDCP” means the Caterpillar Inc. Supplemental Deferred
Compensation Plan, as amended.
 
 
(z)           “Valuation Date” means each day of the Plan Year on which the New
York Stock Exchange is open for trading.
 
 
1.2           Construction.  The masculine gender, when appearing in the Plan,
shall include the feminine gender (and vice versa), and the singular shall
include the plural, unless the Plan clearly states to the contrary.  Headings
and subheadings are for the purpose of reference only and are not to be
considered in the construction of the Plan.  If any provision of the Plan is
determined to be for any reason invalid or unenforceable, the remaining
provisions shall continue in full force and effect.  All of the provisions of
the Plan shall be construed and enforced according to the laws of the State of
Illinois without regard to conflict of law principles and shall be administered
according to the laws of such state, except as otherwise required by ERISA, the
Code, or other Federal law.
 
 
ARTICLE II
ELIGIBILITY AND PARTICIPATION
 
2.1           Existing Participants.  Each individual who was a Participant in
the Plan as of the Effective Date shall continue as such, subject to the
provisions hereof.
 
 
2.2           New Participants.  No individual shall become eligible to
participate in the Plan after the Effective Date.
 
 
ARTICLE III
DEFERRAL CREDITS AND MATCHING CREDITS
 
3.1           Credits Ceased.  Effective as of March 26, 2007, all credits
(other than credits associated with the adjustment of accounts pursuant to
Section 5.1 (Adjustment of Accounts) to the Plan shall cease.  Participants
shall not be permitted to make Deferral Credits and the Plan Administrator shall
no longer allocate Matching Credits to Participants’ accounts.
 
 
3.2           Deferral Credits.  Immediately prior to March 26, 2007,
Participants were permitted to defer the receipt of 6% of the Eligible Pay
otherwise payable to the Participant by the Company or an Adopting Affiliate in
any Plan Year.  A Participant’s election to make Deferral Credits only applied
to the Eligible Pay that was in excess of the dollar limit imposed by Section
401(a)(17) of the Code during that Plan Year.  The deferrals made prior to March
26, 2007 were subject to the provisions of the Plan as in effect at the time the
deferral election was made and such uniform and non-discriminatory rules as were
adopted by the Plan Administrator in that regard.
 
 
3.3           Matching Credits.  For periods ending on or before the Effective
Date, the Plan Administrator allocated matching credits to the Participant’s
accounts in an amount equal to 100% of the Participant’s Deferral  Credits.
 
 
ARTICLE IV
VESTING
 
4.1           Vesting.  Subject to Section 10.1 (Participant’s Rights
Unsecured), each Participant shall at all times be fully vested in all amounts
credited to or allocable to his accounts hereunder and his rights and interest
therein shall not be forfeitable.
 
 
ARTICLE V
INVESTMENT OF ACCOUNTS
 
5.1           Adjustment of Accounts.  Except as otherwise provided elsewhere in
the Plan, as of each Valuation Date, each Participant’s accounts will be
adjusted to reflect the positive or negative rate of return on the Investment
Funds selected by the Participant pursuant to Section 5.2(b) (Investment
Direction - Participant Directions).  The rate of return will be determined by
the Plan Administrator pursuant to Section 5.2(f) (Investment Direction –
Investment Performance) and will be credited or charged in accordance with
policies applied uniformly to all Participants.
 
 
5.2           Investment Direction.
 
 
(a)           Investment Funds.  Each Participant may direct the notional
investment of amounts credited to his Plan accounts in one or more of the
Investment Funds.  The Investment Funds shall, at all times, be notional funds
that track the returns of the investment funds selected by the BFC for purposes
of the 401(k) Plan and made available to 401(k) Plan participants. In addition,
the Investment Funds shall, at all times, include a Company Stock Fund as
described in Section 5.3 (Special Company Stock Fund Provisions).  Neither the
Company, each Adopting Affiliate, the Plan Administrator, the BFC, nor any other
party shall have any responsibility, duty of care (whether express or implied)
or liability to any Participant in regards to designation of the Investment
Funds as set forth in this Section 5.2(a).
 
 
(b)           Participant Directions.  Each Participant may direct that all of
the amounts attributable to his accounts be invested in a single Investment Fund
or may direct that whole percentage increments of his accounts be invested in
such fund or funds as he shall desire in accordance with such procedures as may
be established by the Plan Administrator.  Unless the Plan Administrator
prescribes otherwise, such procedures generally shall mirror the procedures
established under the 401(k) Plan for participant investment direction.
 
 
(c)           Changes and Intra-Fund Transfers.  Participant investment
directions may be changed, and amounts may be transferred from one Investment
Fund to another, in accordance with the procedures established by the Plan
Administrator.  The designation will remain in effect until changed by the
timely submission of a new designation by the Participant.
 
 
(d)           Default Selection.  In the absence of any designation by the
Participant, such Participant will be deemed to have directed the notional
investment of his accounts in the Investment Fund that tracks the return of the
401(k) Plan investment fund that is designated by the BFC as the “default”
investment fund for purposes of the 401(k) Plan.
 
 
(e)            Impact of Election.  The Participant’s selection of Investment
Funds shall serve only as a measurement of the value of the Participant’s
Accounts pursuant to Section 5.1 (Adjustment of Accounts) and this
Section 5.2.  None of the Company, the BFC, or the Plan Administrator are
required to actually invest a Participant’s accounts in accordance with the
Participant’s selections.
 
 
(f)           Investment Performance.  Accounts shall be adjusted on each
Valuation Date to reflect investment gains and losses as if the accounts were
invested in the Investment Funds selected by the Participants in accordance with
this Section 5.2 and charged with any and all reasonable expenses as provided in
paragraph (g) below.  The earnings and losses determined by the Plan
Administrator in good faith and in his discretion pursuant to this Section 5.2
shall be binding and conclusive on the Participant, the Participant’s
beneficiary and all parties claiming through them.
 
 
(g)           Charges.  The Plan Administrator may (but is not required to)
charge Participants’ accounts for the reasonable expenses of administration
including, but not limited to, carrying out and/or accounting for investment
instructions directly related to such accounts.
 
 
5.3           Special Company Stock Fund Provisions.
 
 
(a)           General.  A Participant’s interest in the Company Stock Fund shall
be expressed in whole and fractional notional units of the Company Stock
Fund.  The Company Stock Fund shall track an investment in Company Stock in the
same manner as the 401(k) Plan’s company stock fund.  Accordingly, the value of
a unit in the Plan’s Company Stock Fund shall be the same as the value of a unit
in the 401(k) Plan’s company stock fund.  Notwithstanding the foregoing, if and
to the extent that a company stock fund is no longer maintained under the 401(k)
Plan, the Plan Administrator shall establish such rules and procedures as are
necessary to maintain the Company Stock Fund hereunder.
 
 
(b)           Investment Directions.  A Participant’s ability to direct
investments into or out of the Company Stock Fund shall be subject to such
procedures as the Plan Administrator may prescribe from time to time to assure
compliance with Rule 16b-3 promulgated under Section 16(b) of the Securities
Exchange Act of 1934, as amended, and other applicable requirements.  Such
procedures also may limit or restrict a Participant’s ability to make (or modify
previously made) deferral and distribution elections pursuant to Articles III
(Deferral Credits and Matching Credits) and VI (Distributions),
respectively.  In furtherance, and not in limitation, of the foregoing, to the
extent a Participant acquires any interest in an equity security under the Plan
for purposes of Section 16(b), the Participant shall not dispose of that
interest within six months, unless specifically exempted by Section 16(b) or any
rules or regulations promulgated thereunder.
 
 
(c)           Compliance with Securities Laws.  Any elections to transfer
amounts from or to the Company Stock Fund to or from any other Investment Fund,
shall be subject to all applicable securities law requirements, including but
not limited to the last sentence of paragraph (b) above and Rule 16b-3
promulgated by the Securities Exchange Commission.  To the extent that any
election violates any securities law requirement or the Company’s stock trading
policies and procedures, the election shall be void.
 
 
(d)           Compliance with Company Trading Policies and Procedures.  Any
elections to transfer amounts from or to the Company Stock Fund to or from any
other Investment Fund, shall be subject to all Company Stock trading policies
promulgated by the Company.  To the extent that any election violates any such
trading policy or procedures, the election shall be void.
 
 
5.4           Application to Beneficiaries.  Following the death of a
Participant, the term “Participant” in this Article V shall refer to the
Participant’s beneficiary described in Section 6.5 (Payment Upon Death).
 
 
ARTICLE VI
DISTRIBUTIONS
 
6.1           General Right to Receive Distribution. Following termination of
employment with the Company, death or Disability, the Participant’s accounts
will be distributed in the manner and at the time provided in Sections 6.3 (Form
of Distribution) and 6.4 (Timing of Distribution) or Section 6.5 (Payment Upon
Death), as applicable.  A transfer of a Participant from the Company or any
Affiliate to any other Affiliate or the Company shall not be deemed to be a
termination of employment with the Company for purposes of this Article VI.
 
 
6.2           Amount of Distribution.  The amount distributed to a Participant
shall be based on the vested amounts credited to the Participant’s accounts as
of the Valuation Date immediately preceding the date of the
distribution.  Amounts shall be valued at the fair market value on the relevant
Valuation Date determined pursuant to uniform and non-discriminatory procedures
established by the Plan Administrator.
 
 
6.3           Form of Distribution.
 
 
(a)           Default Form of Distribution.  Accounts shall be distributed in
cash in a single lump-sum payment.
 
 
(b)           Optional Form of Distribution.  A Participant may elect to receive
his distribution in the form of quarterly, semi-annual or annual cash
installments for a period of up to fifteen years by filing an election with the
Plan Administrator before the last Company business day of November of the
second year that precedes the year the distribution is scheduled to commence
pursuant to Section 6.4 (Timing of Distribution).  If an election pursuant to
this paragraph (b) of this Section 6.3 cannot be honored because it was not
timely filed, distributions shall be made in accordance with the most recent
valid election made by the Participant that precedes the invalid election.  If
no such election exists, distributions shall be made in a single Lump-Sum in
accordance with paragraph (a) of this Section 6.3.
 
 
(c)           Change of Election.  A Participant may change an installment
distribution election by filing a new installment distribution election with the
Plan Administrator before the last Company business day of November of the
second year that precedes the year the distribution is scheduled to commence
pursuant to Section 6.4 (Timing of Distribution).  There shall be no limitation
on the number of times that a Participant may change his election in accordance
with this paragraph (c).
 
 
6.4           Timing of Distribution.
 
 
(a)           Default Timing of Distribution.  Accounts shall be distributed
within an administratively reasonable period of time following the Participant’s
termination of employment, death or Disability.
 
 
(b)           Deferral of Distribution.  A Participant may elect to defer the
distribution of his accounts beyond his termination of employment, death or
Disability by filing an election with the Plan Administrator: (1) while the
Participant is employed by the Company or an Affiliate and (2) before the last
Company business day of November in the year prior to the year during which the
Participant’s termination of employment, death or Disability occurs.  If an
election pursuant to this paragraph (b) cannot be honored because it was not
timely filed, distributions shall be made in accordance with the most recent
valid election made by the Participant that precedes the invalid election.  If
no such election exists, distributions shall be made within an administratively
reasonable period of time following the Participant’s termination of employment,
death or Disability in accordance with paragraph (a) of this Section 6.4.
 
 
(c)           Change of Election.  An election made pursuant to paragraph (b) of
this Section 6.4 or election made effective as a result of paragraph (e)(1) of
this Section 6.4 may be changed by the Participant by filing a new election with
the Plan Administrator: (1) while the Participant is employed by the Company or
an Adopting Affiliate and (2) before the last Company business day of November
in the year prior to the year during which the Participant’s termination of
employment, death or Disability occurs.  There shall be no limitation on the
number of times that a Participant may change his election in accordance with
this paragraph (c).
 
 
(d)           Date Elected By Participant.  The date elected by a Participant
pursuant to paragraphs (b) or (c) of this Section 6.4 must be the first day of
any calendar quarter.  Notwithstanding the foregoing, if as of the Effective
Date, a Participant had made an election whereby the date of distribution
elected is not the first day of a calendar quarter, such election shall be
honored unless and until the Participant initiates a change to the timing of
distribution pursuant to this Section 6.4 or the form of distribution pursuant
to Section 6.3 (Form of Distribution).
 
 
(e)           Revocation of Election.
 
 
(1)           Automatic Revocation.  If, as of the distribution date elected by
the Participant pursuant to paragraphs (b) or (c) of this Section 6.4 the
Participant, is: (i) employed by the Company or an Affiliate and (ii) not
Disabled, such election shall be automatically revoked and distributions shall
be made within an administratively reasonable period of time following the
Participant’s termination of employment, death or Disability in accordance with
paragraph (a) of this Section 6.4.  Notwithstanding the foregoing, if the
distribution date is automatically revoked pursuant to this paragraph (e)(1) and
the distribution was to be made in the form of cash installments pursuant to
Section 6.3 (Form of Distribution), the date of distribution shall be the first
day of the next calendar quarter that is within an administratively feasible
period of time following the Participant’s termination of employment, death or
Disability in accordance with paragraph (a) of this Section 6.4.  Nothing
contained in this paragraph (e)(1) shall prevent a Participant from changing his
election pursuant to paragraph (c) of this Section 6.4.
 
 
(2)           Election Irrevocable Following Termination of Employment.  At all
times following the Participant’s termination of employment with the Company or
an Affiliate, the Participant’s elections made pursuant to this Section 6.4
shall be irrevocable.
 
 
6.5           Payment Upon Death.
 
 
(a)           Beneficiary Designation.  If a Participant should die before
receiving a full distribution of his Plan accounts, distribution shall be made
to the beneficiary designated by the Participant, in accordance with such
uniform rules and procedures as may be adopted by the Plan Administrator from
time to time.  If a Participant has not designated a beneficiary, or if no
designated beneficiary is living on the date of distribution, then the
Participant’s beneficiary shall be that person or persons entitled to receive
distributions of the Participant’s accounts under the 401(k) Plan.
 
 
(b)           Timing and Form of Payment to Beneficiary.
 
 
(1)           Payments Commenced at Time of Death.  If, at the time of the
Participant’s death, installment payments of the Participant’s accounts have
commenced pursuant to this Article VI, such payments shall continue to the
Participant’s beneficiary in the same time and the same form as if the
Participant has remained alive until the last installment payment was scheduled
to be made.
 
 
(2)           Payments Not Commenced at Time of Death.
 
 
(i)           Default.  If, at the time of the Participant’s death, payments of
the Participant’s accounts have not commenced pursuant to this Article VI, the
distributions made pursuant to this Section 6.5 shall be made to the
Participant’s beneficiary in accordance with the then current and valid
distribution elections (as to timing and form) made by the Participant (or, in
the absence of such distribution elections, in accordance with the “default”
provisions of this Article VI).
 
 
(ii)           Separate Election.  Notwithstanding the foregoing or anything
herein to the contrary, a Participant may make separate elections regarding the
timing and form of payments to his beneficiary upon his death.  Such separate
beneficiary elections shall be valid only if they meet the requirements of
Section 6.3 (Form of Distribution) and Section 6.4 (Timing of Distribution).  In
addition, such separate beneficiary elections may be changed or revoked in
accordance with Section 6.3 (Form of Distribution) and Section 6.4 (Timing of
Distribution).
 
 
(3)           No Changes Permitted by Beneficiary.  In no event shall a
beneficiary be permitted to change the time and/or form of payment relating to a
Participant’s accounts following such Participant’s death either prior to or
following such Participant’s death.
 
 
6.6           Scheduled Distributions.  The Plan as in effect prior to the
Effective Date permitted a Participant to elect, at the time the Participant
elected to make Deferral Credits, to schedule a distribution date for all or a
portion of such Deferral Credits provided: (a) the distribution date scheduled
by the Participant was the first day of any calendar quarter and (b) the
distribution date scheduled by the Participant was at least four years later
than the last day of the Plan Year that includes the Deferral Credits to which
the election relates.  As of the Effective Date, no Participant had such a
scheduled distribution election on file with the Plan Administrator.  Because
Deferral Credits have ceased pursuant to Section 3.1 (Credits Ceased) and
because there are no scheduled distribution elections on file, the scheduled
distribution provisions of the Plan as in effect prior to the Effective Date are
now without effect.
 
 
6.7           Unscheduled Distributions.  Notwithstanding anything herein to the
contrary, a Participant may elect to receive a lump-sum cash distribution of his
Plan accounts at any time while employed by the Company or an Affiliate in
accordance with this Section 6.7 and the uniform and non-discriminatory
procedures adopted by the Plan Administrator.
 
 
(a)           Amount of Distribution.  A Participant may elect to receive five
percent to one hundred percent (designated in whole percentages by the
Participant) of his Post-1996 Deferrals.  Notwithstanding the foregoing, in no
event shall the amount of the distribution made pursuant to this Section 6.7 be
less than $10,000.00 (determined prior to the application of the forfeiture
described in paragraph (b) below).
 
 
(b)           Forfeiture.   Any distribution made pursuant to this Section 6.7
shall be subject to a forfeiture equal to 10% of the amount elected.
 
 
(c)           Election Applies to DEIP.  An election for an unscheduled
distribution pursuant to this Section 6.7 shall also apply as an election for an
unscheduled distribution pursuant to the terms and provisions of the Caterpillar
Inc. Deferred Employees’ Investment Plan.
 
 
6.8           Withholding.  All distributions will be subject to all applicable
tax and withholding requirements.
 
 
ARTICLE VII
SPIN-OFF TO SDCP
 
7.1           General.  In response to the enactment of Section 409A of the Code
and pursuant to transitional guidance issued by the Internal Revenue Service and
the Department of Treasury, Deferrals Credits and Matching Credits have been
frozen and all amounts deferred and vested on and before December 31, 2004 are
“grandfathered” and thus are not subject to the requirements of Section
409A.  The Deferral Credits and Matching Credits made pursuant to the Plan from
January 1, 2005 through the Effective Date (including the earnings/losses
thereon) will be spun-off to SDCP as provided in this Article VII.
 
 
7.2           Amounts Spun-Off.  All amounts credited to participant accounts
pursuant to this Plan on or after January 1, 2005 and through the Effective Date
and not fully distributed on or before April 1, 2007 shall be spun-off and
allocated to Plan accounts as provided in Section 7.3 (Allocation of
Amounts).  The amounts deferred prior to January 1, 2005 shall be determined in
accordance with Q&A-17 of I.R.S. Notice 2005-1 and any other applicable guidance
issued by the Internal Revenue Service or the Department of Treasury.
 
 
7.3           Allocation of Amounts.  A Participant’s Post-2004 Deferrals shall
be allocated to the Participant’s accounts in SDCP as provided therein.
 
 
7.4           Deferral Elections.  Deferral elections made by participants
pursuant to the Plan for amounts to be deferred in 2007 following the Effective
Date shall apply to SDCP as provided therein.
 
 
7.5           Effective Date of Spin-Off.  The spin-off described in this
Article VII shall be effective as of 11:59:59 P.M. on the Effective Date.
 
 
ARTICLE VIII
ADMINISTRATION OF THE PLAN
 
8.1           General Powers and Duties.  The following list of powers and
duties is not intended to be exhaustive, and the Plan Administrator shall, in
addition, exercise such other powers and perform such other duties as he may
deem advisable in the administration of the Plan, unless such powers or duties
are expressly assigned to another pursuant to the provisions of the Plan.
 
 
(a)           General.  The Plan Administrator shall perform the duties and
exercise the powers and discretion given to him in the Plan document and by
applicable law and his decisions and actions shall be final and conclusive as to
all persons affected thereby.  The Company and the Adopting Affiliates shall
furnish the Plan Administrator with all data and information that the Plan
Administrator may reasonably require in order to perform his functions.  The
Plan Administrator may rely without question upon any such data or information.
 
 
(b)           Disputes.  Any and all disputes that may arise involving
Participants or beneficiaries shall be referred to the Plan Administrator and
his decision shall be final.  Furthermore, if any question arises as to the
meaning, interpretation or application of any provisions of the Plan, the
decision of the Plan Administrator shall be final.
 
 
(c)           Agents.  The Plan Administrator may engage agents, including
recordkeepers, to assist him and he may engage legal counsel who may be counsel
for the Company.  The Plan Administrator shall not be responsible for any action
taken or omitted to be taken on the advice of such counsel, including written
opinions or certificates of any agent, counsel, actuary or physician.
 
 
(d)           Insurance.  At the Director’s request, the Company shall purchase
liability insurance to cover the Director in his activities as the Plan
Administrator.
 
 
(e)           Allocations.  The Plan Administrator is given specific authority
to allocate responsibilities to others and to revoke such allocations.  When the
Plan Administrator has allocated authority pursuant to this paragraph, the Plan
Administrator is not to be liable for the acts or omissions of the party to whom
such responsibility has been allocated.
 
 
(f)           Records.  The Plan Administrator shall supervise the establishment
and maintenance of records by its agents, the Company and each Adopting
Affiliate containing all relevant data pertaining to any person affected hereby
and his or her rights under the Plan.
 
 
(g)           Interpretations.  The Plan Administrator, in his sole discretion,
shall interpret and construe the provisions of the Plan (and any underlying
documents or policies).
 
 
(h)           Electronic Administration.  The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit elections, directions and forms required for
participation in, and the administration of, the Plan.  If the Plan
Administrator chooses to use these alternative means, any elections, directions
or forms submitted in accordance with the rules and procedures promulgated by
the Plan Administrator will be deemed to satisfy any provision of the Plan
calling for the submission of a written election, direction or form.
 
 
(i)           Accounts.  The Plan Administrator shall combine the various
accounts of a Participant if he deems such action appropriate.  Furthermore, the
Plan Administrator shall divide a Participant’s accounts into sub-accounts if he
deems such action appropriate.
 
 
(j)           Delegation.  The Plan Administrator may delegate his authority
hereunder, in whole or in part, in his sole and absolute discretion.
 
 
8.2           Certain Exercise of Discretion Prohibited.  Notwithstanding
anything herein to the contrary, the Plan Administrator (or any other individual
or entity to whom the power to exercise discretion hereunder is granted) shall
not exercise the discretion granted in a manner that would create a “material
modification” (as determined pursuant to Notice 2005-1 and any other applicable
guidance issued by the Internal Revenue Service or the Department of Treasury)
to the Plan as it was in effect on October 3, 2004.
 
 
8.3           Claims Procedures.  Benefit claims under the Plan shall be
resolved in accordance with uniform and nondiscriminatory procedures adopted by
the Plan Administrator in accordance with Section 503 of ERISA.
 
 
ARTICLE IX
AMENDMENT
 
9.1           Amendment.  The Company shall have the right at any time to amend,
in whole or in part, any or all of the provisions of this Plan by action of the
Board of Directors of the Company; provided, however, if the amendment does not
constitute a reallocation of fiduciary duties among those designated to act
under the Plan or an allocation of fiduciary duties to committees and/or persons
not previously designated to act under the Plan, then the Company’s Vice
President, Human Services Division, shall have the authority to amend the Plan,
acting in consultation with the Company’s Chairman of the Board and the
appropriate Group President(s) of the Company (or in consultation with the full
Board of Directors if the Chairman of the Board deems it necessary and
appropriate).  The Company’s Vice President, Human Services Division, may
designate any other officer(s) of the Company as having authority to amend the
Plan in the Vice President’s absence, which officer shall also act in
consultation with the Company’s Chairman of the Board and the appropriate Group
President(s) of the Company (or in consultation with the full Board of Directors
if the Chairman of the Board deems it necessary and appropriate).
 
 
9.2           Effect of Amendment.  Any amendment of the Plan shall not directly
or indirectly reduce the balance of any Plan account as of the effective date of
such amendment.  Notwithstanding the foregoing or anything in this Plan to the
contrary, any amendment to the Plan effective on or after October 3, 2004 that
creates a “material modification” (as determined pursuant to Notice 2005-1 and
any other applicable guidance issued by the Internal Revenue Service or the
Department of Treasury) shall only be effective if such amendment expressly
states an intent by the Company to materially modify the Plan (and thus subject
it to Section 409A of the Code).
 
 
9.3           Termination.  To the extent permitted by applicable law, the
Company expressly reserves the right to terminate the Plan at any time.
 
 
ARTICLE X
GENERAL PROVISIONS
 
10.1           Participant’s Rights Unsecured.  The Plan at all times shall be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of the Company for payment of any distributions
hereunder.  The right of a Participant or his or her designated beneficiary to
receive a distribution hereunder shall be an unsecured claim against the general
assets of the Company, and neither the Participant nor a designated beneficiary
shall have any rights in or against any specific assets of the Company.  All
amounts credited to a Participant’s accounts hereunder shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.  Nothing in this Section shall
preclude the Company from establishing a “Rabbi Trust,” but the assets in the
Rabbi Trust must be available to pay the claims of the Company’s general
creditors in the event of the Company’s insolvency.
 
 
10.2           No Guaranty of Benefits.  Nothing contained in the Plan shall
constitute a guaranty by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder.
 
 
10.3           No Enlargement of Employee Rights.  No Participant shall have any
right to receive a distribution from the Plan except in accordance with the
terms of the Plan.  Participation in the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company or an
Adopting Affiliate.
 
 
10.4           Section 409A.
 
 
(a)           Material Modification.  Notwithstanding anything contained herein
to the contrary, this amendment and restatement of the Plan does not, and is not
intended to, create a “material modification” (as determined pursuant to Notice
2005-1 and any other applicable guidance issued by the Internal Revenue Service
or the Department of Treasury) to the Plan as it was in effect on October 3,
2004 which would subject the Plan to the requirements of Section 409A of the
Code.  This document shall be construed and interpreted in a manner consistent
with that intention.
 
 
(b)           Good Faith Compliance.  The Deferral Credits and Matching Credits
made from January 1, 2005 through the Effective Date (including the
earnings/losses thereon) have been administered pursuant to the Plan in “good
faith” compliance with Section 409A of the Code pursuant to transitional
guidance issued by the Internal Revenue Service and the Department of Treasury.
 
 
10.5           Spendthrift Provision.  No interest of any person or entity in,
or right to receive a distribution under, the Plan shall be subject in any
manner to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor shall any such interest or right to
receive a distribution be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims in bankruptcy proceedings.  This Section
shall not preclude arrangements for the withholding of taxes from deferrals,
credits, or benefit payments, arrangements for the recovery of benefit
overpayments, arrangements for the transfer of benefit rights to another plan,
or arrangements for direct deposit of benefit payments to an account in a bank,
savings and loan association or credit union (provided that such arrangement is
not part of an arrangement constituting an assignment or alienation).
 
 
10.6           Domestic Relations Orders.  Notwithstanding any provision of the
Plan to the contrary, and to the extent permitted by law, the Participant’s
accounts may be assigned or alienated pursuant to a “Domestic Relations Order”
(as such term is defined in Section 414(p)(1)(B) of the Code), subject to such
uniform rules and procedures as may be adopted by the Plan Administrator from
time to time.
 
 
10.7           Incapacity of Recipient.  If the Plan Administrator is served
with a court order holding that a person entitled to a distribution under the
Plan is incapable of personally receiving and giving a valid receipt for such
distribution, the Plan Administrator shall postpone payment until such time as a
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person.  The Plan Administrator is under no obligation to
inquire or investigate as to the competency of any person entitled to a
distribution.  Any payment to an appointed guardian or other legal
representative under this Section shall be a payment for the account of the
incapacitated person and a complete discharge of any liability of the Company
and the Plan therefore.
 
 
10.8           Successors.  The Plan shall be binding upon the successors and
assigns of the Company and upon the heirs, beneficiaries and personal
representatives of the individuals who become Participants hereunder.
 
 
10.9           Limitations on Liability.  Notwithstanding any of the preceding
provisions of the Plan, neither the Plan Administrator, the Company, nor any
individual acting as the Plan Administrator’s, or the Company’s employee, agent,
or representative shall be liable to any Participant, former Participant,
beneficiary or other person for any claim, loss, liability or expense incurred
in connection with the Plan.
 
 
10.10           Conflicts.  If any person holds a position under the Plan
through which he or she is charged with making a decision about the
administration of his or her own (or any immediate family member’s) Plan
participation, including, without limitation, decisions regarding eligibility,
or account valuation, or the administration of his or her Plan investments, then
such person shall be recused and the decision shall be made by the Plan
Administrator.  If a decision is required regarding the administration of the
Plan Administrator’s Plan participation, including without limitation, decisions
regarding eligibility, or account valuation, or the administration of his or her
Plan investments, such decision shall be made by the Company’s Vice President,
Human Services Division.  Nothing in this Section 10.10 shall be construed to
limit a Participant’s or the Plan Administrator’s ability to make decisions or
elections with regard to his or her participation in the Plan in the same manner
as other Participants.
 